Ambac Assur. Corp. v Countrywide Home Loans, Inc. (2017 NY Slip Op 01296)





Ambac Assur. Corp. v Countrywide Home Loans, Inc.


2017 NY Slip Op 01296


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


3147N 651612/10

[*1] Ambac Assurance Corporation, et al., Plaintiffs-Respondents,
vCountrywide Home Loans, Inc., et al., Defendants-Appellants, Bank of America Corp., Defendant.

Simpson Thacher & Bartlett LLP, New York (Joseph M. McLaughlin of counsel), for appellants.
Patterson Belknap Webb & Tyler LLP, New York (Harry Sandick of counsel), for respondents.


Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about October 27, 2015, which, insofar as appealed from as limited by the briefs, granted plaintiffs' motion to strike all legal opinions in the expert report of James P. Corcoran, dated April 1, 2015, including sections V.B, V.C and V.D and paragraphs 22 and 113, and to preclude Corcoran from testifying regarding any legal opinions at trial, unanimously affirmed, with costs.
The court properly exercised its discretion in precluding defendant's expert from offering opinions and testimony concerning the legal issues of the availability of certain remedies and the burden of proof that may apply to plaintiffs' claims (see Colon v Rent-A-Center , 276 AD2d 58, 61 [1st Dept 2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK